Citation Nr: 1507674	
Decision Date: 02/23/15    Archive Date: 02/26/15

DOCKET NO.  13-03 038	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to a disability rating in excess of 50 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for trembling in the bilateral hands, as due to Agent Orange exposure.

3.  Entitlement to service connection for trembling in the bilateral knees, as due to Agent Orange exposure.

4.  Entitlement to service connection for ischemic heart disease, as due to Agent Orange exposure.

5.  Entitlement to service connection for gout, as due to Agent Orange exposure.

6.  Entitlement to service connection for a lung condition, as due to Agent Orange exposure.

7.  Entitlement to service connection for a prostate condition, as due to Agent Orange exposure.


REPRESENTATION

Veteran represented by:	Mississippi State Veterans Affairs Board


ATTORNEY FOR THE BOARD

A-L Evans, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1969 to November 1970.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a November 2011 rating decision of the Jackson, Mississippi, Regional Office (RO) of the Department of Veterans Affairs (VA).

Additional evidence was received subsequent to the most recent supplemental statement of the case (SSOC) in June 2014.  The evidence is not pertinent to the issue being decided herein.  Thus, a remand for another SSOC is not necessary for this issue.  See 38 C.F.R. § 20.1304(c) (2014).

The issues of entitlement to a disability rating in excess of 50 percent for PTSD, and entitlement to service connection for trembling in the bilateral hands, trembling in the bilateral feet, gout, a lung condition, and a prostate condition, are addressed in the REMAND portion of the decision below and are REMANDED to the agency of original jurisdiction.


FINDINGS OF FACT

1.  The Veteran served in the Republic of Vietnam during the relevant period and exposure to herbicides is presumed.

2.  The Veteran does not have current ischemic heart disease.


CONCLUSION OF LAW

The criteria for establishing service connection for ischemic heart disease have not been met.  38 U.S.C.A. §§ 1110, 1116, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103(a), 5103A (West 2014); 38 C.F.R. § 3.159 (2014).   

A letter of May 2011 satisfied the duty to notify provisions for the ischemic heart disease claim.  

The Veteran's service treatment and personnel records, and post-service VA treatment records have been obtained.  

The Veteran was as provided a VA medical examination for his claim of service connection ischemic heart disease in May 2011.  The record does not reflect that this examination is inadequate for deciding this claim as it addresses whether the Veteran has ischemic heart disease.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  The examination provides sufficient information to decide the claim.  Thus, VA's duty to assist has been met for this claim.
II.  Analysis

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).  See also 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

A veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  38 C.F.R. § 3.307(d)(6)(iii).  

If a veteran was exposed to an herbicide agent during active military, naval, or air service, certain diseases shall be service-connected if the requirements of section 3.307(a)(6) are met even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied.  38 C.F.R. § 3.309(e).  

The diseases presumed to be associated with herbicide exposure include ischemic heart disease.  38 C.F.R. § 3.309(e).  The diseases listed at 38 C.F.R. § 3.309(e) shall have become manifest to a degree of 10 percent or more any time after service, except that chloracne, porphyria cutanea tarda, and acute and subacute peripheral neuropathy shall have become manifest to a degree of 10 percent or more within a year after the last date on which the veteran was exposed to an herbicide agent during active military, naval, or air service.  38 C.F.R. § 3.307(a)(6)(ii). 

Notwithstanding the foregoing, regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  

The Veteran contends that his claimed ischemic heart condition is as a result of his exposure to herbicides while serving in Vietnam.  His service personnel records show that he served in Vietnam during the requisite period.  Because there is no affirmative evidence to the contrary, exposure to herbicides such as Agent Orange is presumed.

Service treatment records, including a November 1970 separation examination, are negative for any treatment, complaints, or diagnosis of a heart condition.

The Veteran was afforded a VA heart examination in May 2011.  He reported chest pain, which occurred one to two times per week, and were described as a "full nervous feeling and dull pain."  The pain would last for a couple of hours to a couple of days.  He took aspirin for relief.  It was noted that the Veteran had high blood pressure for over 30 years.  He had cholesterol problems.  He denied a history of myocardial infarction or congestive heart failure.  

Upon cardiac examination, a regular rate without murmurs, rubs or gallops was found.  There was no chest wall pain to palpation.  Chest x-rays found the heart size to be normal.  The examiner noted a myocardial perfusion scan revealed no ischemic heart disease.  The examiner stated that that there was no evidence of ischemic heart disease.  

The Veteran has not identified or produced any evidence, medical or otherwise, that would tend to show that he currently has any clinical diagnosis referable to his claimed ischemic heart disease that is related to service.  The Board acknowledges the Veteran's claim that he has ischemic heart disease.  However, the VA treatment records and the May 2011 VA examination report do not reveal such a diagnosis.  While the Board is sympathetic to the Veteran's assertions, and recognizes that he is competent to report symptoms, the Board ultimately places more probative weight on the lack of clinical diagnosis and contemporaneous statements upon separation and to a VA treatment denying heart problems.  Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  While ischemic heart disease is a presumptive disease associated with herbicide exposure, the evidence does not show that the Veteran has the claimed disease.  In the absence of proof of a present disability, there can be no valid claim.  Brammer v. Derewinski, 3 Vet. App. 223, 225 (1992).

As the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  Thus, service connection for ischemic heart disease is not warranted.


ORDER

Service connection for ischemic heart disease is denied.


REMAND

Following a review of the Veteran's claims file, the Board finds that further development is required prior to the adjudication of the remaining claims on appeal.

Initially, the Board notes that the RO denied a disability rating in excess of 50 percent for PTSD in a November 2013 rating decision.  Subsequently, the Veteran filed a notice of disagreement (NOD) in September 2014 and, to date, a statement of the case (SOC) has not been issued.

When there has been an adjudication by the RO and a timely NOD has been filed, a SOC addressing the issue must be furnished to the Veteran.  Manlincon v. West, 12 Vet. App. 238 (1999).  As no SOC has been issued, the claim must be remanded.

Next, the law provides that VA shall make reasonable efforts to notify a claimant of the evidence necessary to substantiate a claim and requires VA to assist a claimant in obtaining that evidence.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  Such assistance includes providing the claimant a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on a claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. 

The Veteran has not been afforded a VA examination in connection with his claim of service connection for gout.  His service treatment records do not indicate any complaints or treatment for gout while in service.  Nonetheless, the Veteran has been diagnosed with gout.  He testified at his September 2013 RO hearing that his foot and other parts of his body hurt all the time.  He stated that while in service, he was "in the woods" for 45 days and he was wet and cold.   

While lay persons are generally not competent to offer evidence which requires medical knowledge, such as opinions regarding medical causation or a diagnosis, they may provide competent testimony as to observable symptoms and manifestations of a disorder.  Layno v. Brown, 6 Vet. App. 465, 469 (1994); Barr v. Nicholson, 21 Vet. App. 303 (2007); Buchanan v. Nicolson, 451 F.3d 1331 (Fed. Cir. 2006).  A veteran can attest to factual matters of which he had had first-hand knowledge.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005). 

The United States Court of Appeals for Veterans Claims (Court) has held that an examination is required when (1) there is evidence of a current disability, (2) evidence establishing an "in-service event, injury or disease," or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 C.F.R. § 3.159(c)(4)(i).  Therefore, the Board finds that a VA examination and medical opinion are necessary for determining the nature and etiology, to include his presumed exposure to Agent Orange during service, of any gout disability which may be present.  Additionally, the claims pertaining to trembling of the hands and knees should be addressed during the examination.

Regarding the claims for entitlement to service connection for a lung condition and a prostate condition, the Veteran has been diagnosed with bronchitis and benign prostatic hypertrophy.  The May 2011 VA examiner stated that the Veteran did not have any diagnoses of lung cancer, prostate cancer or larynx or trachea cancers.  The examiner noted that the diagnosed bronchitis and benign prostatic hypertrophy were not due to or related to the Veteran's Agent Orange exposure. 

Once VA undertakes to provide an examination when developing a claim for service connection, even if not statutorily obligated to do so, it must provide an adequate one.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 464 (2007) (citing Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007)); see also Bowling v. Principi, 15 Vet. App. 1, 12 (2001) (emphasizing the Board's duty to return an inadequate examination report "if further evidence or clarification of the evidence . . . is essential for a proper appellate decision").

While the May 2011 VA examiner conducted an evaluation of the Veteran's physical condition at the time, the VA examiner did not provide adequately reasoned opinions as to whether the Veteran's diagnosed bronchitis and benign prostatic hypertrophy disabilities were causally related to the Veteran's active service, to include his presumed exposure to Agent Orange during service.  Thus, the VA medical opinion obtained to date is insufficient because no explanation was provided.  See 38 C.F.R. § 4.2 (2014) (providing that where an examination report does not contain sufficient detail, it is inadequate for evaluation purposes); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008) (noting that a medical examination report must contain clear conclusions with supporting data and a reasoned medical explanation connecting the two); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (holding that a medical opinion must be supported by an analysis that the Board can consider and weigh against contrary opinions).  Accordingly, remand is required.

Any ongoing medical records must also be obtained.  38 U.S.C.A. § 5103A(c); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, these issues are REMANDED for the following actions:

1.  Issue the Veteran an SOC on the issue of a disability rating in excess of 50 percent for service-connected PTSD.  The Veteran and his representative must be clearly advised of the need to file a substantive appeal if the Veteran wishes to complete an appeal of this issue.  If, and only if, an appeal of this issue is perfected, return the appeal to the Board. 

2.  Obtain more recent relevant VA treatment records, including from the VA Medical Center in Jackson, Mississippi.  

3.  Thereafter, schedule the Veteran for VA examinations by appropriate medical professionals to determine the nature and etiology of any current gout disability, disability manifested by trembling of the hands and knees, any current lung disability and any current prostate disability.  The entire claims file must be reviewed by the examiner(s).  The examiner(s) is to conduct all necessary tests and studies.

The examiner(s) is to provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that any current gout disability, disability manifested by the trembling of the hands and knees, lung disability and prostate disability are causally related to service, to include his presumed exposure to Agent Orange during service.

The examination reports must include a complete rationale for all opinions expressed.  The examiner(s) should explain why the Veteran's diagnosed disabilities are/or are not related to service or Agent Orange exposure. 

4.  Finally, readjudicate the issues remaining on appeal. If any of the benefits sought remain denied, issue a supplemental statement of the case and return the case to the Board. 
 
The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


